Citation Nr: 0614432	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  00-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for lateral meniscus 
tear of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for prostate cancer due 
to herbicide exposure.   

3.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected lateral 
meniscus tear of the right knee.

4.  Entitlement to service connection for a left knee 
disability, claimed as secondary to a service-connected 
lateral meniscus tear of the right knee.

5.  Entitlement to service connection for a low back 
disability, claimed as secondary to a service-connected 
lateral meniscus tear of the right knee.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1961 to 
September 1963.

The issues of increased rating for lateral meniscus tear of 
the right knee and service connection for right ankle, left 
knee and low back disabilities come before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
video conference hearing in May 2002.  The Board remanded 
these issues for further development in March 2004.

The issue of service connection for prostate cancer due to 
herbicide exposure comes before the Board on appeal from a 
March 2001 rating decision by the RO.  A notice of 
disagreement was received in May 2001.  The March 2004 Board 
remand instructed the RO to send the veteran a statement of 
the case, which was done in October 2005.  A substantive 
appeal was received in November 2005. 

The veteran filed additional evidence with the Board in 
December 2005.  However, the veteran's representative waived 
initial RO review of this evidence in February 2006. 

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service connected lateral meniscus tear of 
the right knee is manifested by pain, tenderness and range of 
motion from 0 to 110 degrees, but without ankylosis, frequent 
episodes of "locking" or effusion, recurrent subluxation or 
lateral instability. 

2.  The veteran did not serve in the Republic of the Vietnam 
during his active service, and exposure to herbicides during 
his active duty service is not otherwise shown.

3.  Prostate cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is his 
prostate cancer otherwise related to the veteran's active 
duty service.

4.  There is no diagnosis of right ankle disability.  

5.  There is no diagnosis of left knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for lateral meniscus tear of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5257, 5258, 5260, 5261 (2005).

2.  Prostate cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  Right ankle disability was not incurred in or aggravated 
by the veteran's active duty service, nor is any right ankle 
disability proximately due to or the result of the veteran's 
service connected lateral meniscus tear of the right knee.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).

4.  Left knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is any left knee 
disability proximately due to or the result of the veteran's 
service connected lateral meniscus tear of the right knee.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decisions, statements of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an April 2004 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

It appears that the veteran has been furnished VCAA notice 
letters in November 2002 and April 2004.  The November 2002 
letter addressed the increased rating for right knee issue 
and the claims of service connection for left knee, right 
ankle, and back.  The April 2004 letter reiterated pertinent 
VCAA notice provisions regarding these issues and also 
addressed the prostate cancer issue.  The April 2004 VCAA 
letter also implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  He was advised, at page 5, to 
submit information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO did not issue 
a VCAA letter prior to certifying this case to the Board in 
May 2002.  In November 2002, the Board issued a VCAA letter.  
The VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.   

Further, in its March 2004 remand, the Board noted that it 
had attempted to cure any VCAA notice deficiencies and 
directed the RO to issue a VCAA letter in compliance with the 
notice and assistance requirements of VCAA.  The RO then took 
action to correct any deficiencies by sending out a VCAA 
letter in April 2004.  Thus, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless.  Although the notice provided to the veteran was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the veteran's claim being 
sent back to the Board for appellate review.  The contents of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with 
notices of what type of information and evidence was needed 
to substantiate the claims for service connection, but there 
has been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

VA believes that the Dingess/Hartman analysis must be 
analogously applied to the issue of an increased rating.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating for lateral 
meniscus tear of the right knee, but there has been no notice 
of the types of evidence necessary to establish an effective 
date of the increased rating.  Again, despite the inadequate 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  Since the Board concludes below that the 
preponderance of the evidence is against a claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical reports, VA 
treatment records and a VA examination.  

The veteran was afforded a VA examination in January 2000 for 
the issues of increased rating for his lateral meniscus tear 
of his right knee and service connection for his right ankle 
and left knee disabilities.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained 
contains sufficient information to decide these issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  With 
respect to the issue of service connection for prostate 
cancer, where there is no showing of any disability in 
service or a link between the veteran's current disability 
and his active service, a VA medical examination is not 
necessary. Thus, the Board finds that a further examination 
is not necessary.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues addressed on the merits in the following decision. 

II.  Increased Rating Claim

Lateral Meniscus Tear of the Right Knee

The present appeal involves the veteran's claim that the 
severity of his service-connected lateral meniscus tear of 
the right knee warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran was afforded a VA examination in January 2000.  
The examiner found that the veteran walked with a slow gait 
using a cane in his left hand and wearing a soft pull-on 
sleeve on the right knee.  Examination of the right knee 
found no evidence of effusion or soft tissue swelling.  The 
knee was stable to varus and valgus stress testing at the 
fully extended and 30 degree flexed positions.  The Lachman's 
and drawer tests were negative and the patella was stable.  
Range of motion was from 0 to 110 degrees, without 
significant crepitus.  The veteran would not permit further 
flexion complaining of too much pain.  There was a general 
tenderness of the soft tissues.  The examiner was unable to 
perform the McMurray's test.  A follow up June 2000 MRI noted 
minimal joint effusion and diagnosed the veteran with right 
knee, meniscal tears, medial and lateral and a small Baker's 
cyst on the right knee. 

VA treatment records from May 1999 to June 2003 showed 
continuing complaints of right knee pain.   

The veteran's service-connected lateral meniscus tear of the 
right knee has been rated as 10 percent disabling by the RO 
under the provisions of Diagnostic Codes 5258-5257.  Under 
Diagnostic Code 5257, a 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral 
instability of the knee.  Under Diagnostic Code 5258, a 20 
percent disability rating is available for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.    

Turning to the other Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability 
rating is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Diagnostic 
Code 5260 provides that a rating of 20 percent is warranted 
for flexion limited to 30 degrees.  A 20 percent disability 
rating is allowed under Diagnostic Code 5261 when extension 
of the leg is limited to at least 15 degrees.  A 20 percent 
disability rating is available under Diagnostic Code 5262 
when there is malunion of the tibia and fibula with moderate 
knee or ankle disability.  There is no rating in excess of 10 
percent available under Diagnostic Codes 5259 and 5263.  See 
38 C.F.R. §  4.71(a), Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 and 5263.  

The Board initially reiterates that Diagnostic Codes 5259 and 
5263 do not provide for disability ratings in excess of 10 
percent.  Therefore, they are not applicable to this 
analysis.  In turning to the Diagnostic Codes applicable to 
the knees which do provide for disability ratings in excess 
of 10 percent, the Board notes that a 30 percent disability 
rating under Diagnostic Code 5256 would not be warranted in 
this case because there is no competent medical evidence 
indicating that there is ankylosis of the right knee.

The Board finds that the evidence of record does not support 
a higher rating under Diagnostic Code 5257 for the veteran's 
right knee disability, nor is a separate rating under Code 
5257 warranted.  The competent medical evidence of record 
does not show recurrent subluxation or lateral instability.  

With regard to Code 5258, there has been no competent medical 
evidence of frequent episodes of "locking" and effusion 
into the joint.  Thus, the Board is unable to find that a 20 
percent rating is warranted under this Code.  

Further, even considering additional functional loss due to 
pain, there is no evidence that flexion is limited to 30 
degrees or extension is limited to 15 degrees so as to 
warrant assignment of a higher rating under Diagnostic Codes 
5260 or 5261.  The January 2000 VA examination showed normal 
extension and flexion only limited to 110 degrees with pain.  
Finally, the Board notes that there is no malunion of the 
tibia or fibula with moderate knee or ankle disability to 
warrant a 20 percent rating under Diagnostic Code 5262.

The Board acknowledges that the veteran has chronic right 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  

The veteran clearly suffers from right knee impairment.  
However, the Board is bound by regulations which set forth 
the criteria for various ratings.  The preponderance of the 
evidence in this case is against a finding that the criteria 
for a rating in excess of the current 10 percent have been 
met under any applicable Code.  The veteran may always 
advance a claim for an increased rating should the severity 
of his service connected lateral meniscus tear of the right 
knee increase in the future. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

III.  Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Prostate Cancer due to Herbicide Exposure

The veteran is claiming service connection for his prostate 
cancer as secondary to his exposure to herbicides.  For 
purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, with an exception not applicable to this case.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases 
include chloracne or other acneform disease consistent with 
chloracne, type II diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

The veteran's military personnel record shows that the 
veteran did not serve in the Republic of Vietnam at any time, 
and the veteran is not claiming otherwise.  Rather, he is 
claiming that he was exposed to herbicides back in the United 
States when he was required to be in close contact with 
casualties returned from Vietnam.  However, there is no 
persuasive evidence to show that the veteran was exposed to 
any herbicides in this manner.  Therefore, even though the 
veteran has been diagnosed with one of the enumerated 
disabilities listed under 38 C.F.R. § 3.309(e), he is not 
presumed to have been exposed to herbicide agents because he 
was never in Vietnam and there is no record of any other 
herbicide exposure while in service.  38 U.S.C.A. § 1116(f).  
Thus, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The Board now turns to whether service connection for 
prostate cancer is warranted on a direct causal basis.  The 
veteran's service medical records do not show any treatment 
or diagnosis of prostate cancer.  Further, the veteran's 
August 1963 service exam prior to discharge showed that the 
prostate was clinically evaluated as normal.  In his 
contemporaneous medical history, the veteran did not report 
any problems with his prostate.  

The first post service medical record with respect to 
prostate cancer is in June 2000, over 37 years after 
discharge from active service.  With no evidence of prostate 
cancer in service or for 37 years after discharge from 
service and no medical evidence of record suggesting a link 
between the veteran's current disease and his active duty 
service, to include exposure to herbicides, there is no basis 
for awarding service connection for prostate cancer either on 
a direct basis or under the one-year presumption for 
malignant tumors. 

Therefore, for the reasons outlined above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).


Disabilities Secondary to Lateral Meniscus Tear of the Right 
Knee

Service connection is also warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Right Ankle Disability

The veteran is claiming service connection for a right ankle 
disability, as secondary to his service connected lateral 
meniscus tear of the right knee.  The veteran's service 
medical records do not show a diagnosis for any right ankle 
disability.  An August 1963 service examination prior to 
discharge showed that his lower extremities were clinically 
evaluated as normal.  In his contemporaneous medical history, 
the veteran did not indicate that he had any right ankle 
problems.  Significantly, the veteran is not claiming that 
his right ankle disability is directly related to service. 

An October 1999 letter from a private practitioner indicated 
that the problems with the veteran's right knee were causing 
pain in the veteran's right ankle.  However, the practitioner 
did not indicate diagnose any disability of the right ankle 
and he did not state whether he ever examined the veteran or 
reviewed any of his records.  Thus, this letter has little 
probative value. 

Further, the January 2000 VA examination report stated that 
the examiner was unable to find any significant intrinsic 
joint disease involving the veteran's right ankle that can be 
attributed to as being directly related to his right knee 
condition.  The examiner further opined that the majority of 
the veteran's complaints could certainly be accentuated 
secondary to the veteran's occupational activities.  A 
contemporaneous x-ray of the ankle found no significant 
abnormality.  This examination has a high probative value 
because the examiner physically examined the veteran and 
reviewed his claims file. 

VA treatment records from May 1999 to September 2005 are 
silent with respect to any further treatment or diagnosis of 
a right ankle disability. 

Even though the veteran is not seeking service connection on 
a direct basis, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  Based on the medical evidence of 
record, service connection is not warranted on a direct 
theory of entitlement.  There is no evidence of right ankle 
disability in service.  There is no evidence of a current 
ankle disability.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

The Board acknowledges the veteran's statements concerning 
the right ankle pain he has suffered.  Nevertheless, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet.App. 282, 285 (1999), aff'd sub nom. Sanchez-
Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001)

Moreover, given the VA examiner's opinion, which has a high 
probative value, that the veteran does not currently have a 
right ankle disability that could be related to his service 
connected lateral meniscus tear of his right knee, service 
connection for right ankle disability is also not warranted 
on a secondary theory of entitlement.  

Thus, a preponderance of the evidence is against the 
veteran's claim for service connection for right ankle 
disability on a direct and secondary basis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



Left Knee Disability

The veteran is also claiming service connection for a left 
knee disability, as secondary to his service connected 
lateral meniscus tear of the right knee.  The veteran's 
service medical treatment records do not show a diagnosis for 
any left knee disability.  An August 1963 service examination 
prior to discharge showed that his lower extremities were 
clinically evaluated as normal.  In his contemporaneous 
medical history, the veteran expressly denied having any a 
"trick" or locked knee.  Significantly, the veteran is not 
claiming that his left knee disability is directly related to 
service. 

A May 1998 private report indicated that x-rays of the left 
knee were negative.  However, an October 1999 letter from 
another private practitioner indicated that the veteran had 
problems with swelling and locking of the knees.  However, 
the practitioner did not indicate any specific disability of 
the left knee and he did not state whether he ever examined 
the veteran or reviewed any of his records.  Thus, again, 
this letter has little probative value. 

The January 2000 examination report stated that the examiner 
was unable to find any significant intrinsic joint disease 
involving the veteran's left knee that can be attributed to 
as being directly related to his right knee condition.  The 
examiner further opined that the majority of his complaints 
could certainly be accentuated secondary to the veteran's 
occupational activities.  A contemporaneous x-ray of the left 
knee found no significant abnormality.  This examination has 
a high probative value because the examiner physically 
examined the veteran and reviewed his claims file. 

VA treatment records from May 1999 to September 2005 are 
silent with respect to any further treatment or diagnosis of 
a left knee disability. 

The analysis discussed above concerning service connection 
for right ankle disability is also applicable to  the issue 
of left knee disability.  Based on the medical evidence of 
record, service connection is not warranted on a direct 
theory of entitlement.  There is no evidence of left knee 
disability in service.  Based on the January 2000 examination 
and VA treatment records, there is no evidence of a current 
left knee disability.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

Moreover, given the VA examiner's opinion, which has a 
probative value, that the veteran does not currently have a 
left knee disability that could be related to his service 
connected lateral meniscus tear of his right knee, service 
connection for left knee disability is also not warranted on 
a secondary theory of entitlement.  

Thus, a preponderance of the evidence is against the 
veteran's claim for service connection for left knee 
disability on a direct and secondary basis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

An increased rating for the veteran's service connected 
lateral meniscus of the right knee is not warranted.  Service 
connection for prostate cancer, for right ankle disability, 
and for left knee disability is also not warranted.  To that 
extent, the appeal is denied. 


REMAND

The veteran is also claiming service connection for low back 
disability as secondary to his service connected lateral 
meniscus tear of the right knee.  A May 1998 private report 
indicated that x-rays of the lumbosacral spine were negative.  
The January 2000 VA examination did not find any low back 
disability related to his service connected lateral meniscus 
tear of the right knee.  A March 2002 x-ray also showed a 
normal lumbar spine series.  However, a subsequent MRI in 
December 2002 showed minimal disc disease.  Further VA 
treatment records showed continuing complaints of low back 
pain and in his May 2002 hearing testimony, the veteran 
stated that he wore a back brace.  Since the more recent 
medical evidence now shows a diagnosed low back disability, 
the Board believes that further medical development is 
warranted to ascertain the relationship, if any, between the 
low back disability and the service-connected right knee 
disability.  

As previously discussed in the above decision, during 
the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, 
including the degree of disability and the effective 
date of an award.  Since this issue is being remanded 
for a new VA examination, it is reasonable to give 
additional notice with respect to the veteran's low back 
disability to comply with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to send the 
veteran a VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the issue of service 
connection for low back disability, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  Any medically 
indicated tests, such as x-rays, should 
be accomplished.  After reviewing the 
claims file and examining the veteran, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back disability is 
causally related to any injury documented 
in the service medical records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back disability is 
proximately due to, or caused by, the 
veteran's service-connected lateral 
meniscus tear of the right knee?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back disability has 
been aggravated by the veteran's service-
connected lateral meniscus tear of the 
right knee?

3.	Thereafter, this issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


